Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered February 10, 1989, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Defendant moved in County Court, inter alia, for a hearing pursuant to CPL 400.21 to contest the constitutionality of his prior felony conviction, contending that he was denied effective assistance of counsel when he pleaded guilty to that crime. After a hearing, County Court denied the motion and sentenced defendant as a second felony offender to a term of imprisonment of 3 to 6 years. Defendant appeals.
We affirm. In challenging the constitutionality of his prior felony conviction, defendant bore the burden of proving the facts underlying his claim (see, People v Harris, 61 NY2d 9, 15). We agree with County Court that the record reveals that defendant was afforded meaningful representation by his counsel on the prior felony conviction and, specifically, that defendant failed to prove that he was not advised that he was giving up his right to be adjudicated a youthful offender in pleading guilty (see, People v Gipson, 152 AD2d 941; People v Geier, 144 AD2d 1015; People v Cook, 117 AD2d 993, lv denied 67 NY2d 941).
Weiss, P. J., Levine, Crew III, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.